



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Shorey, 2015 ONCA 219

DATE: 20150402

DOCKET: C58018

LaForme, Watt and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Eric Shorey

Appellant

Vincenzo Rondinelli, for the appellant

Gregory J. Tweney, for the respondent

Heard: March 25, 2015

On appeal from the conviction entered on July 18, 2013 by
    Justice P. Tetley of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his convictions for
    criminal harassment and breach of trust. His two grounds of appeal are that (1)
    the verdicts are unreasonable and (2) the trial judge failed to apply
W.(D.)
to the assessment of the appellants
    voluntary statement to the police.

[2]

The assertion that the verdicts
    are unreasonable is without merit.

[3]

When the appellant was arrested, he provided a statement to the police. He
    admitted to being in love with the complainant and to driving by her house regularly
    in the hopes of seeing her, ignoring her repeated requests that he not contact
    her. He also admitted to having used police resources to get information about
    her and her boyfriend and using that information to find them.

[4]

On the count charging harassment, the appellants core argument
    is that his conduct, while clearly unwanted, was nothing more than "a
    glance or a look and should therefore not attract criminal liability. Even
    assuming this could be considered innocent when viewed in isolation, its significance
    must be measured against the backdrop of all the evidence.  As the trial judge
    was required to do, he engaged in a contextual analysis: see
R. v. Ohenhen
(2005), 200 C.C.C. (3d) 309 (Ont. C.A.). That is, he considered the entire
    history between the appellant and the complainant and was
satisfied that the appellants acts constituted the
    type of oppressive watching that the provision was intended to prohibit. We
    agree.

[5]

The trial judges reasons for
    convicting the appellant of breach of trust rested on his finding that the
    information sought and obtained by the appellant from resources available to
    him as a police officer was to facilitate the criminal harassment. Given our
    decision in connection with the alleged unreasonableness of the conviction of
    criminal harassment, it follows that the argument that the conviction for
    breach of trust is unreasonable must also fail.

[6]

In sum, the trial judge stated the
    governing legal principles including those describing the essential elements of
    both charges. His findings of fact were well supported by the evidence. Both
    verdicts were those that a properly instructed trier of fact could reasonably
    have rendered on the evidence adduced at trial.

[7]

We also see no merit to the
W.(D.)
argument. The need for the type of credibility
    assessment required by
W.(D.)
did not arise on the facts of this case. The appellant's voluntary police
    statement was, on the whole, inculpatory. The trial judge made it clear that he
    was satisfied, on the basis of the entire record, that the Crown had proven every
    essential element of the offence of breach of trust beyond a reasonable doubt.
In
the
    circumstances of this case, nothing more was required.

[8]

The appeal is dismissed.

H.S.
    LaForme J.A.

"David Watt
    J.A."

"Gloria Epstein
    J.A."


